Citation Nr: 0723889	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-34 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1. Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for bilateral hearing loss, and, if so, whether service 
connection is warranted.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. In a final rating decision issued in February 2000, the RO 
denied a claim for service connection for bilateral hearing 
loss.

3. Evidence added to the record since the final February 2000 
RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the veteran's claim. 

4. Tinnitus was not present in service and is not shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2. Tinnitus was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claims for VA benefits.  In 
this case, the veteran was provided with a VCAA notification 
letter in November 2004, prior to the initial unfavorable AOJ 
decision issued in February 2005. 
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's new and material claim and his 
claim of entitlement to service connection for tinnitus, the 
Board observes that the November 2004 letter informed the 
veteran of the type of evidence necessary to establish 
service connection for tinnitus; addressed how VA would 
assist the veteran in developing his claims; and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, in accordance with Kent v. Nicholson, the 
letter informed the veteran of the element of his original 
service connection claim, namely no evidence of bilateral 
hearing loss disability during his service or to a 
compensable degree within one year of service discharge, that 
was the basis of denial in the prior decision.  20 Vet. App. 
1 (2006).  Further, pertinent to the "fourth element" of 
Pelegrini, the letter requested that the veteran provide any 
evidence in his possession that pertains to his claims.  As 
the veteran received a fully VCAA complaint notice prior to 
initial adjudication of his claims, the Board determines that 
to decide the appeal would not be prejudicial to the veteran. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his new 
and material and service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
issues on appeal.  Despite the inadequate notice provided to 
the veteran on these elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard, supra, at 394 (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In this 
regard, because the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  As indicated above, all content requirements of a 
VCAA notice have been fully satisfied in this case.  
Therefore, the Board finds that delaying appellate review by 
providing additional VCAA letters to the veteran would be of 
no benefit.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical records 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  Although the veteran 
indicated that several audiologists have told him he has 
hearing loss and requires a hearing aid, he has not provided 
any further identifying information regarding these 
audiologists or the locations of any related medical records.  
Therefore, the veteran has not adequately identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of his claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  With regard to the veteran's 
new and material claim, as the Board herein determines that 
new and material evidence has not been received to reopen the 
claim, a VA examination is not warranted.  

Pertinent to the veteran's service connection claim, any 
current medical opinion linking such disability to the 
veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the veteran years 
following his discharge from service.  As the veteran's 
service medical records are negative for objective evidence 
of tinnitus, and the veteran has not reported that tinnitus 
existed during service and continuously thereafter, and there 
is no further medical or lay evidence of record, there is no 
competent basis upon which to conclude that the veteran has 
tinnitus that is the result of service.  Thus, the Board 
concludes that an examination is not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision. 

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.




A. Bilateral hearing loss

In a rating decision issued in February 2000, the RO denied 
service connection for bilateral hearing loss.  In reaching 
such decision, the RO considered the veteran's service 
medical records.  The veteran failed to report for a 
scheduled VA examination and no other medical records were 
associated with the claims file at the time of the decision.  
Lacking any evidence of bilateral hearing loss disability 
during service or to a compensable degree within one year of 
service discharge, the RO denied the claim.

In February 2000, the veteran was advised of the decision and 
his appellate rights.  VA received no notice of disagreement.  
The veteran's application to reopen his claim of entitlement 
to service connection for bilateral hearing loss was first 
received in October 2004.  Thus, the February 2000 decision 
is final.  38 U.S.C.A § 7105 (West 1991) [(West 2002)]; 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [2006].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
in October 2004, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 
3.156(a)(2006), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The basis of the February 2000 decision was that there was no 
evidence of record showing that the veteran had bilateral 
hearing loss disability during his service or to a 
compensable degree within one year of discharge from service.  
Since that decision, the only additional evidence received 
has been statements by the veteran.  The veteran contends 
that he has had hearing loss since service as the result of 
delivering ammunition to the gun line without effective ear 
protection.  However, lay assertions of medical causation are 
not sufficient to support reopening of a claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  As such, the Board finds that 
the evidence received subsequent to the RO's February 2000 
decision is not new and material and the requirements to 
reopen the claim of entitlement to service connection 
bilateral hearing loss have not been met.  Therefore, the 
claim to reopen a previously denied claim seeking service 
connection for bilateral hearing loss is denied

B. Tinnitus

The veteran contends that his tinnitus resulted from exposure 
to artillery fire when he delivered new ammunition to the gun 
line without effective ear protection during service.  
Therefore, he contends that he is entitled to service 
connection for tinnitus.

Although the veteran's service medical records do not contain 
any documentation as to noise exposure, the veteran is 
competent to describe the nature and extent of his in-service 
noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to tinnitus, 
and there is no further medical evidence of record.  The 
Board notes, however, that the veteran is competent to speak 
to his tinnitus symptomology.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

Nevertheless, there is no competent medical evidence relating 
the veteran's tinnitus to his active duty military service.  
The veteran's service medical records are silent as to 
complaints, treatment, or diagnosis pertinent to tinnitus.  
Although the veteran reports having consulted several 
audiologists, he has not submitted any medical evidence 
related to his tinnitus symptomology.  Nor has he submitted 
evidence, medical or lay, that suggests a continuity of 
symptomology since service.  See Buchanan v. Nicholson, 451 
F.3d 1331 (2006).  The veteran does not indicate that he had 
tinnitus during service or continuously since service.  The 
Board has considered the veteran's own statements regarding 
his claimed in-service etiology of his tinnitus.  However, 
such statements alone are not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu, 
supra.  Therefore, absent competent evidence of a causal 
nexus between the veteran's tinnitus and service, he is not 
entitled to service connection on a direct basis.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  Therefore, his claim must be 
denied.





ORDER

1. New and material evidence not having been received, the 
claim to reopen a previously denied claim seeking service 
connection for bilateral hearing loss is denied.

2.  Entitlement to service connection for tinnitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


